Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdraw Final Rejection

	The Final Office Action, issued on 1/13/2021, has been withdrawn. 


Allowable Subject Matter
	
	Claims 1-17 are allowed 
	
	(i.e. the amended claims, filed on 12/01/2020, are allowed).  	 

	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a connection unit for a wiper motor [1] for windshield wiper systems, comprising: a plug connector element [22] for the reception of electric connection lines, which are formed for at least indirect contacting of a commutator [6] of an electric motor; and a carrier element [26] in which connection elements [40] for contacting the commutator and/or at least one component of an electric circuit are arranged, wherein at least one contact [63] for the detection of a rotary angular position of a gear wheel [15] driven by the electric motor is provided at the carrier element [26], and wherein the carrier element [26] is connected to a carbon brush holder plate [30] by a latch connection [34].
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 

Regarding the Applicant’s argument (Pre-Appeal Brief, filed on 4/13/2021, pages 2-3):

    PNG
    media_image1.png
    335
    1045
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    1034
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    512
    1027
    media_image3.png
    Greyscale


	The Examiner does not concur with the above argument.  The Applicant’s argument, particularly those bolded text areas in the argument, is clearly based on the idea of bodily incorporated the component and the latching features of Benkert (secondary ref) into the structure of Blanchet (the primary ref).  The Examiner’s position in the rejection was “by applying the Benkert important teaching concept”, i.e. the concept of connecting two separate components, in this instant case the brush holder and the carrier element, by latching connection.  Why?  Clearly any one skilled in the art would understand that latching connection is easily disconnected and latching connection is well known in the art.  Thus, the Examiner’s position in the rejection was not bodily incorporation the component and the latching features of Benkert into the structure of Blanchet, as falsely asserted in the argument.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Again, in this instant case, the combined teaching concepts of the references would have suggested to those of ordinary skill in the art to modify the Blanchet connection unit with latching connection.
The Examiner’s reason for allowability is the following: in the Blanchet connection unit the carrier element [60] is connected to a carbon brush holder plate [82] by four vibration dampers [96], which are made from elastomer material (see figs. 4 and 6).  Thus, if one were replace these vibration damping connections [96] in the Blanchet connection unit with latch connections then it would not be a teaching-way from Blanchet’s concept of using vibration damping connections to avoid the transmission of the noise of the friction of carbon brushes on the commutator to the drive unit (see Blanchet col. 4 lines 42+).  
Those skilled in the art would understand that latching connection is known for easily connection/disconnection, but not known for reducing generated noise of friction vibration.  Hence, after carefully consideration, the Examiner concludes that the Benkert concept of connecting two separate components, in this instant case the brush holder and the carrier element, by latching connection cannot be applied to modify the Blanchet connection unit because the latching connection does not provide vibration damping to avoid the transmission of the noise of the friction of carbon brushes on the brush holder to the carrier element.
As for the Applicant’s argument regarding the combination of Hornung ref in view of Benkert.  The Examiner agrees that Hornung device does not require a brush holder because the brushes being incorporated with the housing, in other words the housing part [32] of the motor holding the brushes; therefore, not brush holder is provided.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834